DETAILED ACTION
This action is responsive to the Amendment filed on 10/01/2021. Claims 1-22 have been canceled. Claims 23-44 have been added. Claims 23-44 are pending in the case. Claims 23 and 34 are independent claims.

Claim Objections
Claims 23-44 are objected to because of the following informalities:
Claim 23:
Lines 12-13 improperly reintroduce the limitation “a function” (of the width w of each icon). Antecedent basis had already been established for this limitation in lines 9-10 of the same claim.
Claim 27:
Line recites “The system of claim 25, wherein the mechanism for selecting includes” where “The system of claim [[25]]26, wherein the mechanism for selecting the design parameters includes” was apparently intended. For example, the limitation “the mechanism” in line 1 lacks proper antecedent basis (note that claim 27 depends on claim 25, not on claim 26 which mentioned “a mechanism”), and even if a dependence of the mechanism of claim 26 was intended, the the design parameters.”
Claim 28: 
Line 2 again improperly reintroduces the limitation “a function” (of the width w of each icon). Antecedent basis had already been established for this limitation in lines 9-10 (and again, improperly, in lines 12-13) of parent claim 23.
It is noted that the letter/variable “f” in line 4 is never explicitly defined/labeled by the claim, and thus is improperly vague and/or lacks an accompanying antecedent basis.
Line 7 recites “the left margin padding start position,” which lacks proper antecedent basis (note that parent claim 23 only offered support for “at least one of sidebar width, left margin grid start position, left margin padding, {…}” in lines 6-7, and thus it appears that line 7 of claim 28 has conflated these “left margin grid start position” and “left margin padding” Markush alternatives).
Line 8 also recites “the minimum padding,” which lacks proper antecedent basis.
Line 11 recites “h is the extra spacing between the icons in a row.” Applicant is respectfully advised to correct the antecedent issue in re-utilizing “a row
Claim 30:
Line 1 recites “wherein the generate at least one data structure is […].” This language clearly contains either antecedence basis errors (reintroduction of the “at least one data structure” limitation, since antecedent basis for this limitation had already been established in line 16 of parent claim 23), grammatical errors, and/or is otherwise missing words (like the notion of a “step”, for example).
Claim 33:
Line 1 recites “wherein the generate at least one data structure comprises […].” This language clearly contains either antecedence basis errors (reintroduction of the “at least one data structure” limitation, since antecedent basis for this limitation had already been established in line 16 of parent claim 23), grammatical errors, and/or is otherwise missing words (like the notion of a “step”, for example).
Claim 34:
Lines 2-3 recite “the user interface” where “the user device user interface” was apparently intended (in order to not only maintain proper antecedent basis with “a user device user interface” in line 1 of the same claim, but also to avoid confusion with the other “user interface” alternatives recited in the rest of the claim).
Line 3 recites “the comprising:” where “the method comprising:
Lines 11-12 improperly reintroduce the limitation “a function” (of the width w of each icon). Antecedent basis had already been established for this limitation in lines 8-9 of the same claim.
Claim 38:
Line recites “The method of claim 36, wherein the mechanism for selecting includes” where “The method of claim [[36]]37, wherein the mechanism for selecting the design parameters includes” was apparently intended. For example, the limitation “the mechanism” in line 1 lacks proper antecedent basis (note that claim 38 depends on claim 36, not on claim 37 which mentioned “a mechanism”), and even if a dependence of the mechanism of claim 37 was intended, the proper way to refer to it would be “the mechanism for selecting the design parameters.”
Claim 39: 
Line 2 again improperly reintroduces the limitation “a function” (of the width w of each icon). Antecedent basis had already been established for this limitation in lines 8-9 (and again, improperly, in lines 11-12) of parent claim 23.
It is noted that the letter/variable “f” in line 4 is never explicitly defined/labeled by the claim, and thus is improperly vague and/or lacks an accompanying antecedent basis.
Line 7 recites “the left margin padding start position,” which lacks proper antecedent basis (note that parent claim 34 only offered support left margin grid start position, left margin padding, {…}” in lines 5-6, and thus it appears that line 7 of claim 39 has conflated these “left margin grid start position” and “left margin padding” Markush alternatives).
Line 8 also recites “the minimum padding,” which lacks proper antecedent basis.
Line 11 recites “h is the extra spacing between the icons in a row.” Applicant is respectfully advised to correct the antecedent issue in re-utilizing “a row” herein (antecedent basis for “a row had already been established in line 7 of parent claim 34).
Claim 41:
Lines 1-2 recite “wherein the step of generating at least one data structure is […].” Here, “the step” lacks proper antecedent basis and the limitation “at least one data structure” is improperly reintroduced (antecedent basis for this limitation had already been established in line 15 of parent claim 34).
Claim 44:
Lines 1-2 recite “wherein the step of generating at least one data structure is […].” Here, “the step” lacks proper antecedent basis and the limitation “at least one data structure” is improperly reintroduced (antecedent basis for this limitation had already been established in line 15 of parent claim 34).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 23 and 34 recite a system and a concomitant method with the following steps:
“receive from a designer, {…}, a selection of design parameters including at least one of sidebar width, left margin grid start position, left margin padding, number of icons per row, view width of last icon in a row, and extra spacing between the icons; 
determine a width of a screen layout of the user device user interface as a function of a width w of each icon based on the design parameters; 
select an icon focus algorithm that corresponds to a computing environment of the user device, wherein the icon focus algorithm is a function of the width w of each icon and determines an expanded width f of a specific icon when the specific icon is selected by the user; 
solve the icon focus algorithm for w; and 
generate at least one data structure representing a user device user interface including rows of icons, wherein each icon, when not selected, is of the width w.”
The aforementioned limitations, as drafted, describe a system and process that, under its broadest reasonable interpretation, covers either mathematical one or more hardware processors” in the beginning, nothing in the claims precludes the steps from practically being performed in the mind and/or with pen and paper. For example, but for the initial “one or more hardware processors configured by machine-readable instructions to [perform the steps]” and the “through a designer device user interface on a designer device” language, the “receive” step in the context of this claim encompasses a human user interface designer’s decision/choice selecting one or more “design parameters.” Similarly, the subsequent “determine,” “select,” “solve,” and “generate” steps, as drafted, describe either mathematical concepts per se and/or otherwise relate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the initial “processors” language, “determin[ing] a width of a screen layout of the user device user interface as a function of a width w of each icon based on the design parameters” in the context of this claim encompasses the mental arithmetic involved in a user calculating a width based on design parameters that they themselves defined/selected. Similarly, but for the “processors” language, “select[ing] an icon focus algorithm that corresponds to a computing environment of the user device, wherein the icon focus algorithm is a function of the width w of each icon and determines an expanded width f of a specific icon when the specific icon is selected by the user” in the context of this claim encompasses the mental process of selecting (which as noted in claims 23 and 34, and also confirmed in paragraphs 21 and 33 of the specification, was done by a person) which 
These judicial exceptions are not integrated into a practical application. In particular, the claim only recites generic computing components – a) using one or more processors to perform the “receive, determine, select, solve, and generate” steps; and b) wherein the selection of the designer parameters is done “through a designer device user interface on a designer device.” As to the first point (“a”), the processor(s) in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving data and performing basic arithmetic operations with the data) such that it amounts no more than mere i.e., as a generic software program performing generic computer functions on a generic device) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the claim as a whole, when looking at the additional elements both individually and in combination, does not integrate the judicial exceptions into a practical application. Thus, these additional elements (or combination) are well-understood, routine, conventional computer functions and/or mere instructions to apply an exception, as recognized by the court decisions listed in MPEP § 2106.05. For example, see how the aforementioned elements resemble examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) 
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as 
Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 23 and 34 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the “receive, determine, select, solve, and generate” steps and/or entering generic inputs/selections through a user interface on a device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 23 and 34 are not patent eligible.
Similarly, dependent claims 24-33 and 35-44 are also not patent eligible for the same reasons explained above. For example, like the “select” step presented above, dependent claims 24 and 35 merely clarify that a user/operator specifies said selection (a premise that was already accounted for in the analysis above). Dependent claims 25-27, 30, 36-38, and 41 merely describe the graphical user interface design choices involved in presenting the aforementioned abstract idea(s) on a generic computer, and while claims 27 and 38 recite the additional element of including “slider bars,” these are i.e., as a generic presentation performing generic computer functions of merely rendering/receiving information on a generic display) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Finally, dependent claims 28, 29, 31-33, 39, 40, and 42-44 merely expand on the “mathematical concepts” abstract ideas explained above. Therefore, in addition to independent claims 23 and 34, dependent claims 24-33 and 35-44 are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See, for example, the following issues:
Claims 28 and 39:
Lines 12 of each claim respectively recites “the row.” Independent claims 23 and 34, along with dependent claims 28 and 39 themselves are both replete with separate introductions for the notion of a “row”. Consequently, claims 28 and 39 are indefinite because it is unclear to which of these “row” possibilities the claims intended to refer when they respectively recited “the row” in line 12.
Claims 29 and 40:
Lines 2-3 of each claim respectively allege that “the receiving and determining steps are accomplished separately.” It is unclear what was meant by the allegation that the steps are “accomplished separately” as claimed, especially when there are multiple limitations/versions that could reasonably read on “the receiving and determining steps” as claimed (which introduces its own unclear antecedence issues).   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 23-25, 27, 31-36, 38, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunleth et al. (US Patent Application Pub. No. 2006/0184966, hereinafter “Hunleth”).

As to independent claims 23 and 34, Hunleth shows a system and a concomitant method for generating a user device user interface to be displayed on a user device of a user for facilitating navigation by the user amongst plural icons displayed in the user device user interface [¶ 10], the system/method comprising:
one or more hardware processors [¶ 47] configured by machine-readable instructions [¶ 48] to:
receive from a designer, through a designer device user interface on a designer device, a selection of design parameters including at least one of sidebar width, left margin grid start position, left margin padding, number of icons per row, view width of a last icon in a row, and extra spacing between the icons; determine a width of a screen layout of the user device user interface as a function of a width w of each icon based on the design parameters [e.g. “{…} the graphical user interface then displays a zoomed version of the drama group of images as seen in FIG. 18. {…} Note that although the zoomed version of the drama group of FIG. 18 only displays a subset of the total number of images in the drama group, that this zoomed version can alternatively contain all of the images in the selected group. The choice of whether or not to display all of the images in a selected group in any given zoomed in version of a GUI screen can be made based upon, for example, the number of media items in a group and a minimum desirable magnification level for a media item for a particular zoom level. This latter characteristic of GUIs according to the present invention can be predetermined by the system designer/service provider or can be user customizable via software settings in the GUI. For example, the number of media items in a group and the minimum and/or maximum magnification levels can be configurable by either or both of the service provider or the end user. Such features enable those users with, for example, poor eyesight, to increase the magnification level of media items being displayed. Conversely, users with especially keen eyesight may decrease the level of magnification, thereby increasing the number of media items displayed on a GUI screen at any one time and decrease browsing time.” (¶ 86)
The above passage (in view of fig. 18 and the further mappings to fig. 19 and ¶¶ 87-88 included below) clearly illustrate at the very least the “number of icons per row” aspect. Even though the current claim language only requires “at least one” design parameter, see also figs. 5-14 (and their corresponding paragraphs containing each figure’s respective descriptions) for further context/examples as to how the other design parameters (e.g. “sidebar width, left margin grid start position, left margin padding, {…} view width of last icon in a row, and extra spacing between icons”) are also deliberately taken into account at the time of determining “a width of a screen layout of the user device user interface as a function of a width w of each icon {...}”];
select an icon focus algorithm that corresponds to a computing environment of the user device, wherein the icon focus algorithm is a function of the width w of each icon and determines an expanded width f of a specific icon when the specific icon is selected by the user; solve the icon focus algorithm for w; and generate at least one data structure representing the user device user interface including rows of icons, wherein each icon, when not selected, is of the width w [“{…} Unlike a camera zoom, which attempts to resolve details regardless of their visibility to the unaided eye, exemplary embodiments of the present invention provide for a configurable zoom level parameter that specifies a transition point between when to show the full image and when to show a version of the image with details that are withheld. The transition point can be based upon an internal resolution independent depiction of the image rather the resolution of TV/Monitor 212. In this way, GUIs according to the present invention are consistent regardless of the resolution of the display device being used in the media system.
In this exemplary embodiment, an additional amount of magnification for a particular image can be provided by passing the cursor over a particular image. This feature can be seen in FIG. 19, wherein the cursor has rolled over the image for the movie “Apollo 13”. Although not depicted in FIG. 19, such additional magnification could, for example, make more legible the quote “Houston, we have a problem” which appears on the cover art of the associated media item as compared to the corresponding image in the GUI screen of FIG. 18 which is at a lower level of magnification. {…}” (¶¶ 87-88)
As indicated above, in addition to the explicitly cited figs. 18-19 & ¶¶ 86-88, for further context/examples into the size/width determinations of selected versus unselected icons, see also figs. 5-14 (and their corresponding paragraphs containing each figure’s respective descriptions, particularly ¶¶ 54-59, 62-70, & 73-80).].


wherein the icon focus algorithm is specified by an operator of the computing environment of the user device [“{…} GUIs according to the present invention can be predetermined by the system designer/service provider or can be user customizable via software settings in the GUI. For example, the number of media items in a group and the minimum and/or maximum magnification levels can be configurable by either or both of the service provider or the end user. {…}” (¶ 86)].

As to dependent claims 25 and 36, Hunleth further shows:
wherein the one or more hardware processors further display an emulation of the user device user interface on the designer device user interface based on the at least one data structure [“The desirable result is that semantic zooming occurs consistently across all monitor resolutions. {…} exemplary embodiments of the present invention provide a semantic zooming technique which supports displays of all different solutions without the previously stated semantic viewing issues. This can be accomplished by, for example, creating a virtual display inside of the scene graph. This is shown in FIG. 14 by using an embedded virtual camera node 1200 and adding logic to compensate for the display resolution. The virtual camera node 1200 defines a view port whose size maps to the user's view distance and monitor size. For example, a large virtual camera view port indicates that a user is either sitting close enough to the monitor or has a large enough monitor to resolve many details. Alternately, a small view port indicates that the user is farther away from the monitor and requires larger fonts and image. The zoomable GUI code can base the semantic zooming transitions on the magnification level of components seen on this virtual camera and using the user's preferred viewing conditions.” (¶ 80)].

As to dependent claims 27 and 38, Hunleth further shows:
wherein the mechanism for selecting includes plural slider bars each corresponding to a single design parameter [Hunleth shows a plurality of mechanisms for selecting including plural slider bars each corresponding to a single design parameter (¶¶ 69, 95, & 101).].

As to dependent claims 31 and 42, Hunleth further shows:
wherein the plural icons include at least two different aspect ratios [“{…} the interface displays a set of shapes 500. Displayed within each shape 500 are text 502 and/or a picture 504 that describe the group of media item selections accessible via that portion of the GUI. As shown in FIG. 5, the shapes 500 are rectangles {…}” (¶ 52) which may include at least two different aspect ratios.].

As to dependent claims 32 and 43, Hunleth further shows:
wherein the expanded width of the specific icon corresponds to an increase in length and width dimensions of a displayed size of the specific icon [Compare, for example fig. 19 with fig. 18, wherein the expanded width of the specific {icon} corresponds to an increase in the length and width dimensions of the displayed size of the specific icon (see ¶¶ 85-88 for further context).].


wherein the generate at least one data structure comprises adjusting an aspect ratio of the specific icon to avoid overlap of the other icons by the specific icon [See, for example, figs. 5-8 & 15-21 and/or ¶¶ 54-59 & 65, where it is shown how the generating step (presumably, the step that generates “at least on data structure representing a user device user interface”) comprises adjusting an aspect ratio of the specific icon to avoid overlap of the other icons by the specific icon (e.g. such that other icons are neither obscured beneath the specific icon nor “clipped” by the specific icon). Note also that “to avoid overlap of the other icons by the specific icon” as currently recited amounts to a mere intended result 1 of the “adjusting an aspect ratio of the specific icon” limitation (particularly when, as best understood based on the current language, the claimed “overlap” never actually happens), and as such (in addition to being taught by Hunleth as shown above) would not appear to carry considerable patentable weight for purposes of prior art analysis.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30 and 37-41 are rejected under 35 U.S.C. § 103 as being unpatentable over Hunleth in view of Harrison (US Patent Application Pub. No. 2008/0222560, hereinafter “Harrison”).

As to dependent claims 26 and 37, Hunleth further shows:
wherein the designer device user interface includes a mechanism for selecting the design parameters displayed [“{…} GUIs according to the present invention can be predetermined by the system designer/service provider or can be user customizable via software settings in the GUI. For example, the number of media items in a group and the minimum and/or configurable by either or both of the service provider or the end user. Such features enable those users with, for example, poor eyesight, to increase the magnification level of media items being displayed. Conversely, users with especially keen eyesight may decrease the level of magnification, thereby increasing the number of media items displayed on a GUI screen at any one time and decrease browsing time.” (Hunleth: ¶ 86)].

As shown above, Hunleth shows a mechanism for selecting the design parameters. However, Hunleth does not appear to explicitly specify where such a mechanism would ideally be displayed. In lieu of simply pointing to the considerable breadth of the term “adjacent” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Hunleth does not appear to explicitly recite/require that its mechanism for selecting design parameters be “displayed adjacent to the emulation of the user device” as apparently intended. In an analogous art, Harrison shows:
wherein the designer device user interface includes a mechanism for selecting the design parameters displayed adjacent to the emulation of the user device [Harrison explicitly shows a designer device user interface displaying a mechanism to “flexibly control a large of number of design variables” (Harrison: ¶ 06). As evidenced throughout Harrison: figs. 3-8, the mechanism(s) for selecting the design parameters are displayed adjacent to the emulation of the user device 320.].

2 Moreover, Hunleth had already explicitly noted its motivation/desire “to provide organizing frameworks, techniques and systems which simplify the control and screen interface between users and media systems as well as accelerate the selection process [and] to provide interfaces which supply an easy and fast selection experience regardless of the size(s) of the media item collection(s) being browsed” (Hunleth: ¶ 09). Incorporating Harrison’s teachings into Hunleth would have improved its chances of achieving its explicitly-stated goals, given that Harrison was explicitly described to “include one or more of the following advantages. The disclosed systems and methods allow a user to create image collages in many different layouts, different formats, and different styles. The disclosed systems and methods also provide an intuitive user interface for creating image collages. A user can make global changes to the image collage as well as local changes that impact only to individual images in an image collage. A user can flexibly control a large of number of design variables for the image collages such as the number of images, the number of rows and columns, the canvas border for the images, and the padding between the images in the image collage. […]” (Harrison: ¶ 06). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 

As to dependent claims 27 and 38, Hunleth further shows:
wherein the mechanism for selecting includes plural slider bars each corresponding to a single design parameter [Hunleth shows a plurality of mechanisms for selecting including plural slider bars each corresponding to a single design parameter (Hunleth¶¶ 69, 95, & 101).].

As shown above, Hunleth shows a mechanism for selecting the design parameters and also plural slider bars each corresponding to a single design parameter. However, in case dependent claims 27 and 38 were improperly indicated to depend on 25 and 36, respectively (e.g. instead of dependent claims 26 and 37, respectively), Hunleth does not appear to explicitly specify exactly where such a mechanism would ideally be displayed. In lieu of simply pointing to the considerable breadth of the term “adjacent” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Hunleth does not appear to explicitly recite/require that its mechanism for selecting design parameters be “displayed adjacent to the emulation of the user device” as apparently intended. In an analogous art, Harrison shows:
wherein the mechanism for selecting {the design parameters displayed adjacent to the emulation of the user device} includes plural slider bars each corresponding to a single design parameter [“{…} At least one of the first control, the a tab slider having a slideable tab. The slidable tab can be slided by a user to select the number or the tilt angles of the image receiving areas, or the amount of padding between the image receiving areas, or the width of a canvas border for the image receiving areas in the image collage layout. […]” (Harrison: ¶ 05)
For further context/examples, see also Harrison: figs. 3-8.].

One of ordinary skill in the art, having the teachings of Hunleth and Harrison before them prior to the effective filing date of the claimed invention, would have been motivated to adapt Hunleth to have its mechanism for selecting the design parameters be displayed adjacent to the emulation of the user device, as taught by Harrison. The rationale for doing so would have been doing so would have arguably amounted to little more than an obvious design choice.3 Moreover, Hunleth had already explicitly noted its motivation/desire “to provide organizing frameworks, techniques and systems which simplify the control and screen interface between users and media systems as well as accelerate the selection process [and] to provide interfaces which supply an easy and fast selection experience regardless of the size(s) of the media item collection(s) being browsed” (Hunleth: ¶ 09). Incorporating Harrison’s teachings into Hunleth would have improved its chances of achieving its explicitly-stated goals, given that Harrison was explicitly described to “include one or more of the following advantages. The disclosed systems and methods allow a user to create image collages in many different layouts, different formats, and different styles. The disclosed systems and methods also provide an intuitive user interface for creating image collages. A user can make global changes to the image collage as well as local changes that impact only to individual images in an image collage. A user can flexibly control a large of number of design variables for the image collages such as the number of images, the number of rows and columns, the canvas border for the images, and the padding between the images in the image collage. […]” (Harrison: ¶ 06). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunleth and Harrison (hereinafter, the “Hunleth-Harrison” combination) in order to obtain the invention as recited in claims 27 and 38.

As to dependent claims 28 and 39, Hunleth further shows:
wherein the determining the width f of the screen layout of the user interface as a function of the width w of each icon [e.g. ¶¶ 67, 80, & 86] is in accordance with the following equation:
f = x + y + z + a + (w * e) + ((a + h) * e) + p 
where {…} y is the left margin grid start position [e.g. the left-most “edge”/”border” (¶¶ 54 & 58) and/or starting position (¶¶ 63 & 68)], z is the left margin padding start position [e.g. “Cleft” (figs. 11-13(b); ¶¶ 63-70 & 73-80)], a is the minimum padding required for growth to avoid overlap/clipping [e.g. the minimum padding enabling “the capability of scaling and positioning itself relative to its parent by using a local coordinate transformation matrix” (¶ 62) and/or the minimum padding required for growth to avoid overlap/clipping (figs. 5-8 & 15-21 and/or ¶¶ 54-59 & 65)],4 w is the width of each icon [e.g. the “x dimension” (¶ 67) of each icon], e is the number of icons per row [e.g. “the number of media items in a group and a minimum desirable magnification level for a media item for a particular zoom level” (¶ 86)], h is the extra spacing between the icons in a row [e.g. the extra spacing/distance/offset between the icons/elements/nodes in row (figs. 11-13(b); ¶¶ 63-70, 73-80, & 89)], and p is a desired width of a last peek item in the row [e.g. the designer’s choice as to whether or not to “omit clipping neighboring objects and, instead, present only the unclipped selections” (¶ 54).
For further context/examples into these designer parameters, see also ¶¶ 54-59, 62-70, 73-80, & 84-89.].

As shown above, Hunleth shows most of the claimed variables/designer parameters. In lieu of simply pointing to the considerable breadth of the term “sidebar width” as currently recited (particularly when presented as is, in a vacuum, and without further context/specificity) and/or the spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Hunleth does not appear to also explicitly sum/account for a “sidebar width” in its screen layout/width determination process. In an analogous art, Harrison shows:
wherein the determining the width f of the screen layout of the user device user interface as a function of the width w of each icon is in accordance with the following equation:
f = x + {…}
where x is the sidebar width [“The user interface 300 includes a control 330 for controlling the width of a canvas border for the image collage layout 320. The control 330 can be intuitively implemented as a tab slider. A user can conveniently slide a tab along the slider to control 330 to vary the canvas border for the image collage. For example, the canvas border is increased after a tab in the control 330 is slided to the right, as shown in FIG. 4.” (Harrison: ¶ 43)], 
{…} [Harrison also shows many other variables/design parameters, including “a first control configured to select a number of the image receiving areas in the image collage layout, a second control that can select tilt angles of one or more of the image receiving areas in the image collage layout, a third control that can select an amount of padding between the image receiving areas in the image collage layout” (Harrison: ¶ 02), “a plurality of grid points each defining a position for one of the image receiving areas in the image collage layout” (Harrison: ¶ 04), “a plurality of rows for the image receiving areas” (Harrison: ¶ 05), and an operability to “make global changes to the image collage as well as local changes that impact only to individual images in an image collage [and] flexibly control a large of number of design variables for the image collages such as the number of images, the number of rows and columns, the canvas border for the images, and the padding between the images in the image collage” (Harrison: ¶ 06).]

One of ordinary skill in the art, having the teachings of Hunleth and Harrison before them prior to the effective filing date of the claimed invention, would have been advantages. The disclosed systems and methods allow a user to create image collages in many different layouts, different formats, and different styles. The disclosed systems and methods also provide an intuitive user interface for creating image collages. A user can make global changes to the image collage as well as local changes that impact only to individual images in an image collage. A user can flexibly control a large of number of design variables for the image collages such as the number of images, the number of rows and columns, the canvas border for the images, and the padding between the images in the image collage. […]” (Harrison: ¶ 06). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunleth and Harrison (hereinafter, the “Hunleth-Harrison” combination) in order to obtain the invention as recited in claims 28 and 39.

As to dependent claims 29 and 40, Hunleth-Harrison further shows:
wherein each row of the user device user interface includes the icons having a same aspect ratio and the receiving and determining steps are accomplished separately [See Hunleth: figs. 18-19 and/or Harrison: figs. 3-9 for explicit examples wherein each row of the user device user interface includes icons having the same aspect ratio and the receiving and determining steps are accomplished separately for each aspect ratio.].

As to dependent claims 30 and 41, Hunleth-Harrison further shows:
wherein the generate at least one data structure is accomplished in substantial real time in response to the receiving step [See, for example, Hunleth: figs. 17-20 and/or ¶¶ 85-88, where it is shown how the generating step (presumably, the step that generates “at least on data structure representing a user device user interface”) is accomplished in substantial real time in response to the receiving step (presumably, the step that receives “a selection of designer parameters” from a designer). See also Harrison: ¶ 06.].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“The Examiner objects to the claims for various reasons. The new claims are identical in scope to the cancelled claims but have been renumbered and revised to address the objections raised by the Examiner. Accordingly, the objection to the claims should be withdrawn.”



“The 2019 USPTO 1010 Guidelines defines "mathematical concepts" as "mathematical relationships, mathematical formulas or equations, mathematical calculations." The claimed invention relates to designing and displaying a user interface in a manner that allows a user to use a computer system more efficiently. The claims are not merely directed to mathematical relationships. The 2019 101 Guidelines define "mental processes" as "concepts performed in the human mind (including an observation, evaluation, judgment, opinion)". The claims are performed by a computer and require, inter alia, a display of a user interface on a computer. A human mind cannot display a user interface. The claims are not directed to human observation, evaluation, judgement, or opinion.”

The Office respectfully disagrees. As previously presented for the last set of claims and maintained herein for the new set (which Applicant themselves allege/admit are “identical in scope” 5), the Office respectfully maintains that the claims are not patent eligible because they are directed to abstract ideas (such as the “mathematical concepts” and/or “mental processes” described above) without significantly more. 

“	Further, as the Federal Circuit clearly stated in DDR Holdings LLC. v. Hotels.com LP, an invention is patent-eligible under the Alice test if it is "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." 773 F.3d 1245, 1257 (Fed. Cir. 2014). The present system is directed to designing user interfaces that overcome inefficiencies associated with navigating a collection of content in a computer network. The claims are necessarily rooted in computer technology in order to overcome these inefficiencies.
Further, the claims integrate any abstract idea therein into a practical application because the claimed invention allows a user interface developer to present a consistent look and feel across various computing platforms by configuring content selection pages with simple user selections and dynamically view the results as emulated user interfaces in various platforms in substantially real time. For these reasons, the rejection based on §101 should be withdrawn.”

The Office respectfully disagrees. The claims as currently drafted are still directed to applying the aforementioned abstract idea(s)/exceptions using generic computer components. Applicant is respectfully reminded that mere instructions to apply an exception/abstract idea using a generic computer component cannot provide an inventive concept. 

“Claims 3, 4, 6, 8-11, 14, 15, 17 and 19-22 stand rejected based on 35 USC §112(b) as being indefinite. The new claims have been drafted to eliminate the sources of indefiniteness alleged by the Examiner and thus to obviate this rejection.”

The Office respectfully disagrees. As presented above, there are still some indefiniteness concerns that remain unaddressed/unfixed by the latest amendments. 

“	The Examiner takes the position that FIG. 18. of Hunleth teaches the claimed element of "receive from a designer, through a designer device user interface on a designer device, a selection of design parameters including at least one of sidebar width, left margin grid start position, left margin padding, number of icons per row, view width of a last icon in a row, and extra spacing between the icons". However, FIG. 18 of Hunleth merely is an example of a user interface including icons. This figure, and the corresponding description, is silent with respect to receiving dimensions of any sort from a developer computer. FIG. 18 and paragraph [0086], also cited by the Examiner, of Hunleth are directed merely to the display and use of a user interface and are silent with respect to design of the user interface. {…}
This is, at best, a reference to the conventional manner of designing a user interface noted in the background portion of the specification. Hunleth is silent with respect to how to design a user interface that can be used across multiple platforms. The Examiner cites FIGs. 5-14 and the corresponding description as teaching the specific claimed design parameters. However, "sidebar width", "left margin start position", left margin padding" and the like are not even mentioned in Hunleth.”

6 In other words, the cited portions clearly showed the relationships between at least one design parameter and the layout, and the effects that each design parameter (including positionings and paddings between the icons) has on said layout. Moreover, not only does Applicant’s argument with regards to “how to design a user interface that can be used across multiple platforms” an intended use/result that would lack patentable weight,7 but also this language is nowhere to be found in the actual claims themselves.8 

“Further, with respect to the claimed icon focus algorithm, the Examiner notes that Hunleth teaches a "configurable zoom level parameter that specifies a transition point between when to show the full image and when to show a version of the image with details that are withheld." However, this merely describes a zoom function in which details of an image can be included or excluded based on the level of zoom. This is not an icon focus algorithm and does not "corresponds to a computing environment of the user device, wherein the icon focus algorithm is a function of the width w of each icon and determines an expanded width f of a specific icon when the specific icon is selected by the user" as recited in the claims. The rejection seems to ignore expressly recited claim elements. Accordingly, the rejection based on §102 should be withdrawn.”

The Office respectfully disagrees with Applicant’s oversimplification of the full nuances of Hunleth’s teachings and that Hunleth “merely describes a zoom function in which details of an image can be included or excluded based on the level of zoom.” Instead, Hunleth explicitly shows how to select and calculate/solve an icon focus algorithm such that a width of an icon can be determined when said icon is not selected (see Hunleth: figs. 18-19 & ¶¶ 86-88). 

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/ALVARO R. CALDERON IV
Examiner
Art Unit 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §§ 2111.04 & 2114.
        2 See MPEP §§ 2111.04, 2111.05, and 2144.04.
        3 See MPEP §§ 2111.04, 2111.05, and 2144.04.
        4 Note that the “required for growth to avoid overlap/clipping” limitation as currently recited amounts to a mere intended use/result (see MPEP §§ 2111.04 & 2114) of the “minimum panning” limitation/variable (particularly when, as best understood based on the current language, the claimed “overlap/clipping” never actually happens), and as such (in addition to being taught by the cited prior art as shown herein) would not appear to carry considerable patentable weight for purposes of prior art analysis.
        5 Remarks filed on 10/01/2021, page 7, 3rd paragraph.
        6 Remarks filed on 10/01/2021, page 7, 2nd paragraph.
        7 See MPEP §§ 2111.04 & 2114.
        8 Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993).